Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2015

                                      No. 04-15-00022-CV

                         IN THE MATTER OF PAR, A JUVENILE,

                     From the County Court at Law, Medina County, Texas
                                    Trial Court No. 1753
                           Honorable Vivian Torres, Judge Presiding


                                         ORDER
        Appellant’s brief in this juvenile appeal was originally due on April 1, 2015. Neither the
brief nor a motion for extension of time has been filed. Appellant is represented on appeal by
appointed counsel Ms. Sara Ruth Spector. It is therefore ORDERED that Ms. Spector file
appellant’s brief no later than May 1, 2015.

        If Ms. Spector does not file appellant’s brief by May 1, 2015, this cause will be abated for
the trial court to conduct a hearing to determine whether: (1) appellant desires to prosecute his
appeal; (2) appellant is indigent, and if so, the trial court shall take such measures as may be
necessary to assure the effective assistance of counsel, which may include the appointment of
new counsel; and (3) counsel has abandoned the appeal. Because sanctions may be necessary,
the trial court will be asked to address this issue even if new counsel is retained or substituted
before the date of the hearing.

        The Clerk of this court shall cause a copy of this order to be served on Ms. Spector by
certified mail, return receipt requested, and by United States mail. The Clerk of this court shall
also fax a copy of this order to the Honorable Vivian Torres, presiding judge of the Medina
County, Texas, County Court at Law.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court